Citation Nr: 0919791	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-10-922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for impotence, to include as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1967 to November 
1969 and from February 2000 to November 2000.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims for an increased rating for 
diabetes mellitus and for service connection for 
hypertension, peripheral neuropathy of the right lower 
extremity, fungal infection of the feet, and a skin rash of 
the groin and buttocks, and declined to reopen a claim for 
impotence for lack of new and material evidence.  In May 
2008, the Board denied the claims for diabetes and peripheral 
neuropathy and remanded the remaining claims for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In a January 2009 decision, the RO granted service connection 
for hypertension and dermatophytosis, identified as tinea 
pedis and tinea cruris.  This represents a full grant of the 
benefits sought, and these claims are therefore no longer 
before the Board.  In February 2009, the RO continued the 
denial of service connection for impotence for lack of new 
and material evidence.  The issue has now returned to the 
Board for appellate review. 

The Veteran presented testimony before a Decision Review 
Officer (DRO) in October 2006.  A transcript of that hearing 
is associated with the claims folder.  


FINDINGS OF FACT

1.  A claim for service connection for impotence was denied 
by rating decision in August 2004, and the Veteran did not 
appeal.

2.  Evidence added to the record since the August 2004 rating 
decision is not material to the issue of service connection 
for impotence. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied a claim for 
service connection for impotence is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final August 2004 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Pursuant to the Board's remand instructions, the Veteran was 
provided notice in June 2008 which substantially complied 
with the notice requirements.  He responded that he had no 
additional evidence to submit, and the claim was subsequently 
readjudicated in a February 2009 supplemental statement of 
the case.  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  VA was not required to 
conduct an examination in this case because, as discussed 
below, no new and material evidence has been presented or 
secured.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The original claim for service connection for impotence, 
claimed as secondary to service-connected diabetes mellitus, 
was denied by a rating decision in August 2004, because the 
evidence did not establish that the condition was related to 
the Veteran's active service or to his service-connected 
diabetes.  He was notified of the decision and his right to 
appeal.  He did not file an appeal, and the decision became 
final at the end of the statutory time limit.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Because of this, the Veteran's 
claim for service connection for impotence can only be 
reopened if new and material evidence has been submitted 
since the earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the August 2004 
decision consisted of the Veteran's service treatment 
records, VA outpatient treatment records dated between 
September 2003 and August 2004, and VA examinations dated in 
April, July, and August 2004.  Evidence that has been 
associated with the claims folder since that rating decision 
includes Army treatment records dated in October 2004, Texas 
military forces orders dated in September and October 2004, 
private treatment records dated between August 2003 and 
November 2004, VA outpatient treatment records dated in March 
and April 2006, and VA examination reports dated in March 
2005 and August 2008.  The private treatment records indicate 
that the erectile dysfunction was diagnosed in August 2003.  
The recently submitted evidence is otherwise unrelated to the 
Veteran's claimed impotence.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's claim for service connection for impotence cannot 
be reopened.  The Veteran's 2004 claim for service connection 
was denied because there was no evidence that the claimed 
condition was related to his service, to include as secondary 
to service-connected diabetes.  New and material evidence in 
this case would be evidence showing that the Veteran's 
condition began in service or was otherwise related to an in-
service event, or that the condition is caused or worsened by 
his service-connected diabetes.  While the evidence is new in 
that it was not previously considered by the RO, it is not 
material to the issue of service connection for impotence 
because it does not discuss the etiology of the Veteran's 
disability.  As evidence that is both new and material has 
not been submitted, the claim is not reopened.



ORDER

New and material evidence has not been received to reopen 
claim for service connection for impotence, to include as 
secondary to service-connected diabetes, and the claim is not 
reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


